DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The applicant filed preliminary amendment in 4/24/2020 and claims 1-7 are pending in the application, including independent claims 1 and 7.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objection (minor informalities)
Claims 7 line 2 and line 12, recites "and/or".  It is suggested to clarify the use of words instead of “/”.

Claim Objection
Claims 1, 5 and 7 are objected to because of the following informalities:  
In claim 1 of lines 18, the occurrence of “the arrival” should be amended to --- “an arrival” ---
In claim 5 of lines 5, the occurrence of “first device” should be amended to --- “the first device” ---
In claim 7 of lines 9-10, the occurrence of “the arrival” should be amended to --- “an arrival” ---
In claim 7 of lines 15, the occurrence of “the period” should be amended to --- “a period” ---
Appropriate correction is required.



35 USC § 112 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
	(f) Element in Claim for a Combination. – An element in a claim for a combination may be 	expressed as a means or step for performing a specified function without the recital of 	structure, material, or acts in support thereof, and such claim shall be construed to cover the 	corresponding structure, material, or acts described in the specification and equivalents 	thereof.

	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
	An element in a claim for a combination may be expressed as a means or step 			for performing a specified function without the recital of structure, 			                                	material, or acts in support thereof, and such claim shall be construed to 			                     	cover the corresponding structure, material, or acts described in the 	specification and equivalents 	thereof.


	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 
	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
	Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
	The limitation of claim 7 that recite(s) “software and/or hardware means for + Ving …” is being treated in accordance with 112 (f) because the function of mean for/unit is modified by the term “configured to” which is a word that serves as a generic placeholder for structure that performs the recited function (i.e., the claim uses a term that is a substitute for “configured to”).
	Claim limitation “mean for/unit” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “mean for /unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  

	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Page 3 lines 30-35 to page 4 lines 1-3 of the specification discloses “the first and second devices 102, 104 are computing devices each including a processing unit 102B, 104B and a memory 102C, 104C wherein one or more computer programs including instructions intended to be executed by the processing unit 102B, 104B are saved. The processing unit 102B, 104B includes for example a processor and the memory 102C, 104C includes for example a volatile RAM (Random Access Memory) memory. In this case, each of the first and second devices 102, 104 generally includes a non-volatile storage unit (such as a hard drive) not shown, from which the computer program(s) are loaded in the volatile RAM memory for the execution thereof” corresponding to “mean for + Ving”. 
	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
	If applicant does not intend to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. [hereinafter as Zhou], US 2016/0112944 A1 in view of Beyah et al. hereinafter as [Beyah], US 2018/0048550 A1 further in view of Schwoerer et al. hereinafter as [Schwoerer], US 2008/0146262 A1.
Regarding claim 1, Zhou discloses wherein a method for communication between first and second devices connected to one another (Fig.1 [0004], method for communication between wireless device/ first device and access point (AP)/second devices connected to one another), the method comprising:
(Fig.1-3A-B [0020], the first device is sending a Probe request to the second device and Fig.3A-B step 302 [0141], the mobile device 115-c/first device is sending a Probe request 302 to the AP 105-e/second device),
-receiving by the second device the request (Fig.1-3A-B [0020], the second device is receiving the Probe request and Fig.3A-B step 302 [0141], the AP 105-e/second device is receiving the Probe request 302),
-sending by the second device to the first device a response to the request (Fig.1-3A-B [0020], the second device is sending a Probe response to the Probe request and Fig.3A-B step 306 [0141], the AP 105-e/second device is sending a Probe response 306 to the Probe request),
-receiving by the first device the response (Fig.1-3A-B [0020], the first device is receiving a Probe response and Fig.3A-B step 306 [0141], the mobile device 115-c/first device is receiving a Probe response 306),
-estimating by the second device a period after which the second device will be able to send the response (Fig.1-3A-B [0014]-[0015], the second device is calculating/ estimating an association delay metric/ period after which the second device will be able to send the response and Fig.3A-B step 304 [0141], the AP 105-e/second device is calculating/estimating the association delay metrics/ period after which the AP 105-e/second device will be able to send the response),
-before sending the response, sending by the second device an acknowledgement to the first device, the acknowledgement including the estimated period (Fig.1-2 [0038], the second device is sending a delay estimation message/an acknowledgement, the acknowledgement including the estimated period, before sending the respond and Fig.1-2 [0131], the AP 105-d/second device is sending a delay estimation message 220/an acknowledgement, the acknowledgement including the estimated period, amount of time before sending the response and Fig.2 [0045], sending an acknowledgement to the first device, receipt of an acknowledgement),
-receiving by the first device the acknowledgement (Fig.1-2 [0038], the first device is receiving the delay estimation message/the acknowledgement and Fig.1-2 [0131], the mobile device 115-b/the first device is receiving the delay estimation message 220/the acknowledgement and Fig.2 [0045], the first device is receiving an acknowledgement, receipt of an acknowledgement),
-calculating by the first device a time interval based on the estimated period (Fig.2-3 [0038], the first device is determining/calculating a delay time interval/ an estimated delay period based on information provided by the delay estimation message/the estimated period and Fig.2-3 [0040], determining/calculating a delay time interval based on an estimated delay period and Fig.3A-B [0148], the mobile device 115-d/first device is determining/calculating a delay time interval based on an estimated delay period/ based on information provided by the delay estimation message),
-allowing by the first device the time interval to elapse before starting to monitor the arrival of messages to detect the arrival of the response (Fig.1-2 [0045], the first device is allowing the delay time interval to instruct (i.e., pass/ elapse) for tuning to the target AP after the estimated delay period and receiving an authentication response message from the target AP/ the arrival of the response and Fig.3A-B [0150], tuning to the target AP 105-f after the estimated delay period and Fig.1-2 [0107], allowing a time period interval for contention based access to the AP access priority parameters to manage/ monitor pre-association mobile devices based on DILS time period and Fig.3A-B [0144], the association delay including an elapsed time to elapse before starting to limit/monitor the receiving/arrival of messages to reception of the association response).
	Even though Zhou discloses wherein -before sending the response, sending by the second device an acknowledgement to the first device, the acknowledgement 
including the estimated period, in the same field of endeavor, Beyah teaches wherein -before sending the response, sending by the second device an acknowledgement to the first device, the acknowledgement including the estimated period (Fig.1-2 [0019], a transmission control protocol TCP acknowledgement (ACK) in the network traffic (i.e., packet) fields and headers is generating and measuring the amount of time (i.e., estimated period time) for each field between every read request and each response, e.g., Network traffic = packet (headers + fields) --- generated in time, TCP ACK in the network traffic/packet (fields and headers) --- the measured amount of time (i.e., estimated period time) for each field and Fig.2 [0037], the IED/second device is sending a TCP ACK/an acknowledgement to the RTU/first device in the network traffic fields and headers packet measurement, the acknowledgement TCP ACK including the estimated time period/the measured amount of time, before sending the response Note: Fig.2 is the same as Fig.4 of applicant drawing, e.g., Network traffic = packet (headers + fields) --- generated in time, TCP ACK in the network traffic/packet (fields and headers) --- the measured amount of time (i.e., estimated period time) for each field).

    PNG
    media_image1.png
    427
    495
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zhou to incorporate the teaching of Beyah in order to improve on more traditional timing-based approaches by using network traffic measurements that are unique to control systems devices. 
	It would have been beneficial to use the network monitoring device which parses the application layer headers, store identifying information for each Read request, record the times when the TCP ACK is seen for each Read request, and store the time when the corresponding Response appears for every Read request as taught by Beyah to have incorporated in the system of Zhou to achieve high accuracy classification with detection times as small as a few minutes. (Beyah, Fig.2 [0019], Fig.2 [0037], and Fig.6 [0054])
	Even though Zhou and Beyah discloses wherein -allowing by the first device the time interval to elapse before starting to monitor the arrival of messages to detect the arrival of the response, in the same field of endeavor, Schwoerer teaches wherein 
(Fig.2-4A [0046]-[0048], allowing a time interval T to elapse counted from the time of arrival of the acknowledgement ACK message before starting to monitor “monitoring period Tg”, e.g., the first device is allowing a time T to elapse = T counted from the time of arrival of the acknowledgement ACK (i.e., before starting to monitor the arrival of messages) when the device 4/module 41 is monitoring the reception of the acknowledgement, monitoring period “S” of Applicant Fig.4 is corresponding to “Tg” of Schwoerer in Fig.2, T of Schwoerer in Fig.2 = I of Applicant Fig.4, Tg of Schwoerer in Fig.2 = S of Applicant Fig.4 when I is greater than S in Applicant Fig.4 and so does the time interval of T>Tg in Schwoerer and Fig.1-3 [0038], equipment A allowing a time interval T to elapse counted from the time of arrival of the acknowledgement ACK message (i.e., before starting to monitor) “monitoring period Tg” e.g., T>Tg, T = E20 + E21 + E22 in Phase 2 of Fig.3 and Tg= E23 corresponding to monitoring period “S” and Fig.4B [0053]-[0054], allowing a wait time interval Tw to elapse counted from the time of arrival of the request message/ packet).

    PNG
    media_image2.png
    366
    648
    media_image2.png
    Greyscale
 

	It would have been beneficial to transmit an acknowledgement, arranged to control the transmission of an acknowledgement ACK by the radio interface of the
equipment, in response to a request REQ received, after having allowed a wait time Tw to elapse, counted from the time of arrival of the request as taught by Schwoerer to have incorporated in the system of Zhou and Beyah to provide for better distributing the electromagnetic energy in space by avoiding the transmission of three fairly energy-intensive frames from the same location. (Schwoerer, Fig.2-3 [0019], Fig.2-3 [0038], Fig.3-4A [0046]-[0048] and Fig.4B [0053]-[0054])

Regarding claim 2, Zhou, Beyah and Schwoerer disclosed all the elements of claim 1 as stated above wherein Zhou further discloses comparing by the second device the estimated period to a first threshold (Fig.2 [0038], the second device is comparing the estimated delay period to an access metrics threshold/first threshold), and wherein the sending by second device of the acknowledgement is carried out if the estimated period is greater than the first threshold and is not carried out otherwise, similarly to the other steps dependent on the sending of the acknowledgement (Fig.2 [0038], the second device is sending a delay estimation message/an acknowledgement if the estimated period is meet an access threshold/ greater than the first threshold and is not carried out otherwise/fails to meet an access threshold and Fig.2&3A-B [0044], the second device is comparing the estimated period to the a delay threshold/first threshold and Fig.2 &3A-B [0141], the AP 105-e second device is comparing the estimated period to the a delay limits threshold/first threshold and the AP 105-e second device is sending a delay estimation message/an acknowledgement if the estimated period is meet an access threshold/ greater than the first threshold and is not carried out otherwise/fails to meet an access threshold).

Regarding claim 3, Zhou, Beyah and Schwoerer disclosed all the elements of claim 2 as stated above wherein Zhou further discloses the estimated period is equal to a mean of periods observed by the second device in responding to requests to which the second device has previously responded (Fig.1-3 [0128], the estimated time period is equal to a mean of periods observed by the AP second device in responding to requests to which the second device has previously responded and Fig.2-5 [0117], the estimated period is equal to a mean RTD of periods observed by the AP second device in responding to probe requests).

Regarding claim 4, Zhou, Beyah and Schwoerer disclosed all the elements of claim 1 as stated above wherein Zhou further discloses – determining by the second device whether the second device needs access to a device from a predetermined list of devices, and wherein the sending by the second device of the acknowledgement is carried out if such access is required and is not carried out otherwise, similarly to the other steps dependent on the sending of the acknowledgement (Fig.2 &3A-B [0140]-[0142], the AP 105-e second device is determining whether the second device needs access to a mobile device 115-c from a predetermined list of devices and the AP 105-e second device is sending a delay estimation message/an acknowledgement if all the required limits indicated is satisfy/meet an access threshold/ greater than the first
threshold and is not carried out otherwise/fails to meet an access threshold and Fig.1-7B [0203], the QoS determination component of AP 105 second device is determining whether the second device needs access to a mobile device 115 from a predefined list based on the delay metric threshold).

Regarding claim 5, Zhou, Beyah and Schwoerer disclosed all the elements of claim 1 as stated above wherein Zhou further discloses - comparing by the first device the estimated period to a second threshold, and wherein the calculating by first device of the time interval is carried out if the estimated period is greater than the second threshold and is not carried out otherwise, similarly to the step consisting of allowing the time interval to elapse before starting to monitor the arrival of messages (Fig.2 &3A-B [0044]-[0045], the first device is determining/comparing the estimated period to the a delay threshold/second threshold and the first device is determining/calculating the if the estimated delay period is meet delay threshold/ greater than the second threshold and is not carried out otherwise/fails to meet the delay threshold and Fig.1-2 [0107], allowing a time period interval for contention based access to the AP access priority parameters to manage/monitor pre-association mobile devices based on DILS time period and Fig.3A-B [0144], the association delay including an elapsed time to elapse before starting to limit/monitor the receiving/arrival of messages to reception of the association response).

Regarding claim 6, Zhou, Beyah and Schwoerer disclosed all the elements of claim 1 as stated above wherein Zhou further the time interval is taken as proportional to the estimated period, according to a predefined proportion ratio (Fig.1-3 [0128], the time interval is calculated/ taken as proportional to the estimated time period, according to a predefined ratio and Fig.1-3 [0133], the delay determination component of AP 105 is determining the time interval as proportional to the estimated period based on the threshold and Fig.1-3 [0104], the time interval is taken as proportional to the estimated period, according to a predefined/mean RTD proportion ratio and [0047] associated with the delay estimation message based on a round-trip time).


Regarding claim 7, Zhou discloses wherein a communication system including first and second devices connected to one another (Fig.1 [0004], communication system including wireless device/first device and access point (AP)/second devices connected to one another), the first device including software and/or hardware means for (Fig.6A [0179], the mobile device 115-f-1 first device including software and/or hardware):
-sending a request to the second device (Fig.1-3A-B [0020], the first device is sending a Probe request to the second device and Fig.3A-B step 302 [0141], the mobile device 115-c/first device is sending a Probe request 302 to the AP 105-e/second device),
-receiving, from the second device, an acknowledgement including an estimated period after which the second device will be able to send a response to the request (Fig.1-2 [0038], the first device is receiving the delay estimation message/the acknowledgement and Fig.1-2 [0131], the mobile device 115-b/the first device is receiving the delay estimation message 220/the acknowledgement and Fig.1-3A-B [0014]-[0015], calculating/estimating an association delay metric/ period after which the second device will be able to send the response and Fig.3A-B step 304 [0141], calculating/estimating the association delay metrics/ period after which the AP 105-e/second device will be able to send the response and Fig.2 [0045], the first device is receiving an acknowledgement, receipt of an acknowledgement),
-calculating a time interval based on the estimated period (Fig.2-3 [0038], the first device is determining/calculating a delay time interval/an estimated delay period based on information provided by the delay estimation message and Fig.2 [0040], determining/ calculating a delay time interval based on an estimated delay period and Fig.3A-B [0148], the mobile device 115-d/first device is determining/calculating a delay time interval based on an estimated delay period/ based on information provided by the delay estimation message),
-allowing the time interval to elapse before starting to monitor the arrival of messages to detect the arrival of the response (Fig.1-2 [0045], the first device is allowing the delay time interval to pass/ elapse for tuning to the target AP after the estimated delay period and receiving an authentication response message from the target AP/ the arrival of the response and Fig.3A-B [0150], tuning to the target AP 105-f after the estimated delay period  and Fig.1-2 [0107], allowing a time period interval for contention based access to the AP access priority parameters to manage/monitor pre-association mobile devices based on DILS time period and Fig.3A-B [0144], the association delay including an elapsed time to elapse before starting to limit/monitor the receiving/arrival of messages to reception of the association response),
(Fig.1-3A-B [0020], the first device is receiving a Probe response and Fig.3A-B step 306 [0141], the mobile device 115-c/first device is receiving a Probe response 306),
and the second device including software and/or hardware means for (Fig.8A [0200], the access point AP device including software and/or hardware):
-receiving the request (Fig.1-3A-B [0020], the second device is receiving the Probe request and Fig.3A-B step 302 [0141], the AP 105-e/second device is receiving the Probe request 302),
-estimating the period after which the second device will be able to send the response (Fig.1-3A-B [0014]-[0015], the second device is calculating/estimating an association delay metric/ period after which the second device will be able to send the response and Fig.3A-B step 304 [0141], the AP 105-e/second device is calculating/estimating the association delay metrics/ period after which the AP 105-e/second device will be able to send the response),
-sending, before sending the response, an acknowledgement to the first device, the acknowledgement including the estimated period (Fig.1-2&8A-B [0038], first sentence Fig.1-2 [0038], the second device is sending a delay estimation message/an acknowledgement, the acknowledgement including the estimated period, before sending the respond and Fig.1-2 [0131], the AP 105-d/second device is sending a delay estimation message 220/an acknowledgement, the acknowledgement including the estimated period , before sending the respond and Fig.2 [0045], sending an acknowledgement to the first device, receipt of an acknowledgement),
(Fig.1-3A-B [0020], the second device is sending a Probe response to the Probe request and Fig.3A-B step 306 [0141], the AP 105-e/second device is sending a Probe response 306 to the Probe request).
	Even though Zhou discloses wherein -sending, before sending the response, an acknowledgement to the first device, the acknowledgement including the estimated period, in the same field of endeavor, Beyah teaches wherein -sending, before sending the response, an acknowledgement to the first device, the acknowledgement including the estimated period (Fig.1-2 [0019], a transmission control protocol TCP acknowledgement (ACK) in the network traffic (i.e., packet) fields and headers is generating and measuring the amount of time (i.e., estimated period time) for each field between every read request and each response, e.g., Network traffic = packet (headers + fields) --- generated in time, TCP ACK in the network traffic/packet (fields and headers) --- the measured amount of time (i.e., estimated period time) for each field and Fig.2 [0037], the IED/second device is sending a TCP ACK/an acknowledgement to the RTU/first device in the network traffic fields and headers packet measurement, the acknowledgement TCP ACK including the estimated time period/the measured amount of time, before sending the response Note: Fig.2 is the same as Fig.4 of applicant drawing, e.g., Network traffic = packet (headers + fields) --- generated in time, TCP ACK in the network traffic/packet (fields and headers) --- the measured amount of time (i.e., estimated period time) for each field). 
    PNG
    media_image1.png
    427
    495
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zhou to incorporate the teaching of Beyah in order to improve on more traditional timing-based approaches by using network traffic measurements that are unique to control systems devices. 
	It would have been beneficial to use the network monitoring device which parses the application layer headers, store identifying information for each Read request, record the times when the TCP ACK is seen for each Read request, and store the time when the corresponding Response appears for every Read request as taught by Beyah to have incorporated in the system of Zhou to achieve high accuracy classification with detection times as small as a few minutes. (Beyah, Fig.2 [0019], Fig.2 [0037], and Fig.6 [0054])
	Even though Zhou and Beyah discloses wherein -allowing the time interval to elapse before starting to monitor the arrival of messages to detect the arrival of the (Fig.2-4A [0046]-[0048], allowing a time interval T to elapse counted from the time of arrival of the acknowledgement ACK message before starting to monitor “monitoring period Tg”, e.g., the first device is allowing a time T to elapse = T counted from the time of arrival of the acknowledgement ACK (i.e., before starting to monitor the arrival of messages) when the device 4/module 41 is monitoring the reception of the acknowledgement, monitoring period “S” of Applicant Fig.4 is corresponding to “Tg” of Schwoerer in Fig.2, T of Schwoerer in Fig.2 = I of Applicant Fig.4, Tg of Schwoerer in Fig.2 = S of Applicant Fig.4 when I is greater than S in Applicant Fig.4 and so does the time interval of T>Tg in Schwoerer and Fig.1-3 [0038], equipment A allowing a time interval T to elapse counted from the time of arrival of the acknowledgement ACK message (i.e., before starting to monitor) “monitoring period Tg” e.g., T>Tg, T = E20 + E21 + E22 in Phase 2 of Fig.3 and Tg= E23 corresponding to monitoring period “S” and Fig.4B [0053]-[0054], allowing a wait time interval Tw to elapse counted from the time of arrival of the request message/packet).

    PNG
    media_image2.png
    366
    648
    media_image2.png
    Greyscale


	It would have been beneficial to transmit an acknowledgement, arranged to control the transmission of an acknowledgement ACK by the radio interface of the
equipment, in response to a request REQ received, after having allowed a wait time Tw to elapse, counted from the time of arrival of the request as taught by Schwoerer to have incorporated in the system of Zhou and Beyah to provide for better distributing the electromagnetic energy in space by avoiding the transmission of three fairly energy-intensive frames from the same location. (Schwoerer, Fig.2-3 [0019], Fig.2-3 [0038], Fig.3-4A [0046]-[0048] and Fig.4B [0053]-[0054])


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cherian et al. (Pub. No.: US 2014/0328234 A1) teaches Systems and Methods for Power Save during Initial Link Setup.

Oh et al. (Pub. No.: US 2016/0274229 A1) teaches Position Estimation Device and Method for Wireless Communication System.

Steiner et al. (Pub. No.: US 2014/0335885 A1) teaches Initiator-Conditioned Fine Timing Measurement Service Request.

Oh et al. (Pub. No.: US 2017/0059701 A1) teaches Error Compensation Apparatus and Method for Measuring Distance in Wireless Communication System.

Ding (Pub. No.: US 2019/0195996 A1) teaches Time Measurement-Based Positioning Method, Related Device, and System.

Gu et al. (Pub. No.: US 2006/0034219 A1) teaches Signaling in a Wireless Network with Sequential Coordinated Channel Access.

Khoury et al. (U.S Patent No.: US 8224295 B2) teaches System and Method for Optimizing Network Communication in Response to Network Conditions.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414          
                                                                                                                                                                                              
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414